Citation Nr: 0127322	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a herniated lumbar disc.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic left flank pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Huntington, West 
Virginia.  The Board notes that the RO granted initial 
entitlement to service connection for lumbar spine and 
cervical spine disabilities in September 1998 and assigned 20 
and 10 percent evaluations, respectively, effective June 
1995.  Thereafter, the veteran timely appealed both the 
disability ratings and the effective dates.  Subsequently, at 
his Board hearing in October 2001, he withdrew the claims for 
earlier effective dates and those issues are no longer on 
appeal.  Further, the issue of entitlement to a rating in 
excess of the current 10 percent for a cervical spine 
disability will be addressed only in the REMAND portion of 
this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Finally, at his October 2001 hearing before the undersigned, 
the veteran may have attempted to raise the issue of a 
entitlement to service connection for a psychiatric disorder 
secondary to his service-connected disabilities, for loss of 
use of a creative organ, and for a total disability rating 
based on individual unemployability.  As there has thus far 
been no adjudication of these issues, the Board has no 
jurisdiction of the issues at this time and they are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims herein under 
review.

2.  The veteran's low back disability is currently manifested 
by subjective complaints of pain, numbness, and stiffness; 
and objective findings of occasional muscle spasms, some 
limitation of motion, good reflexes, and equal strength. 

3.  The overall impairment due to the veteran's service-
connected low back disability more nearly approximates 
severe, but not pronounced, intervertebral disc syndrome.  

4.  The veteran's left flank pain is generally associated 
with a nonservice-connected kidney stones disorder. 

5.  The veteran's left flank pain is manifested by subjective 
complaints of pain.  No more than moderate muscle damage to 
Muscle Group XIX is shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no 
more, for a herniated lumbar disc have been met.  38 U.S.C.A. 
§§  1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 
(2001). 

2.  The criteria for an evaluation in excess of 10 percent 
for chronic left flank pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 4.71, 
4.71a, 4.73, DC 5319 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Finally, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) . . . ."  Swanson v. West, 12 Vet. 
App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997).  

I.  Entitlement to an Evaluation in Excess of 20 Percent for 
a Herniated Lumbar Disc

At a hearing before the Board in October 2001, the veteran 
testified that he used a cane for his back disability.  He 
related that he had difficulty moving in the morning and took 
five to six hot baths per day in order to say loose.  He 
reported that he worked as a salesman until he was laid off.  
He also testified extensively as to his numerous hospital 
visits for kidney stones.

Historically, the RO granted entitlement to service 
connection for a herniated lumbar disc by rating decision 
dated in September 1998 and assigned a 20 percent evaluation.  
The RO rated the veteran's lumbar spine disability under DC 
5293 for intervertebral disc syndrome.  The Board will also 
consider DCs 5003-5010, 5289, 5292, and 5295 for arthritis, 
lumbar ankylosis, limitation of motion, and lumbosacral 
strain, respectively.
 
With respect to the veteran's claim for a rating in excess of 
the current 20 percent, the issue before the Board is taken 
to include whether there is any basis for a "staged" rating 
at any pertinent time, to include whether a current increase 
is in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).   
As the statement of the case and the supplemental statements 
of the case have indicated that all pertinent evidence has 
been considered, the Board can proceed with its review 
without prejudice to the veteran on this issue.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 40 percent evaluation, but 
no more, for the veteran's lumbar spine disability is 
warranted.  Taken together, the chronic pain, neurological 
impairment, and X-ray evidence of disc disease more nearly 
approximates a 40 percent rating under DC 5293.  As such, 
considering the provisions of 38 C.F.R. § 4.7, the Board 
concludes that the overall pathology more nearly approximates 
severe intervertebral disc syndrome of the lumbar spine, 
warranting assignment of a 40 percent rating.

The Board also finds, based on the evidence of record that 
the objective findings of the veteran's service-connected low 
back disability do not warrant more than a 40 percent 
evaluation under any relevant diagnostic code.  First, the 
Board notes that the evidence does not support a higher 
rating based on ankylosis of the lumbar spine.  Specifically, 
a July 1995 X-ray of the lumbar spine showed a normal lumbar 
spine.  Further, while the veteran's treating osteopathic 
doctor related in August 1997 that the veteran had decreased 
rating of motion with side-bending, rotation, flexion, and 
extension of the lumbosacral spine, there was no indication 
of a fixed deformity of the spine.  

Moreover, in a June 1998 VA examination, the veteran's range 
of motion was reported as flexion to 60 degrees, extension to 
18 degrees, and right and left tilt to 20 degrees.  In 
addition, outpatient treatment records dated throughout 1998 
show that he sought treatment for chronic low back pain.  
There was no tenderness and he could bend to 90 degrees, and 
had full side-to-side motion.  Finally, a June 1999 VA 
examination report reflected lumbar spine range of motion as 
forward flexion to 60 degrees, backward extension to 40 
degrees, and left and right lateral motion to 30 degree with 
no pain.  Because the evidence does not show ankylosis of the 
lumbar spine as evidenced by some range of motion, there is 
no basis under DC 5289 for an increased rating.  

Next, the Board notes that a higher than 40 percent 
evaluation is not available under either DC 5292 or DC 5295, 
regardless of the level of disability.  Thus, there can be no 
basis under these diagnostic codes for an increased rating.  
Separate ratings are not for assignment under these codes as 
that would constitute pyramiding, which is prohibited.  
38 C.F.R. § 4.14.

Next, a higher than 40 percent evaluation is not warranted 
under DC 5293.  In order to support an evaluation higher than 
40 percent, the evidence must show pronounced disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

In this case, while the veteran has reported pain and 
numbness consistent with neuropathy there is little evidence 
of muscle spasms or absent reflexes.  Of note, March 1997 
electromyelogram and nerve conduction studies reflected 
essentially normal lower extremities and no electrodiagnostic 
evidence of a left lumbar radiculopathy.  A physical 
examination undertaken at that same time showed normal muscle 
bulk and tone and full strength, bilaterally.  Therefore, 
this evidence does not support a finding consistent with 
pronounced intervertebral disc disease.

In addition, the Board notes that in August 1997 the 
veteran's treating osteopathic doctor related that the 
veteran had some decreased reflexes in the right lower 
extremity compared to the left.  Further, a July 1999 VA 
examination revealed decreased sensation subjectively of both 
lower extremities, especially along an L5 distribution; 
however, reflexes were 2+ on both heels and Achilles tendons.  
The examiner noted no weakness, no stiffness, and no 
fatigability or lack of endurance.  The veteran's gait and 
posture were also normal at that time.  He had normal 
reflexes, could walk on tiptoes, and could squat.  
Musculature was normal, there was no joint swelling, no 
evidence of muscle spasm, no tenderness, no postural 
abnormalities, and the musculature of the back was normal.  
While the veteran reported decreased sensation, there was no 
indication of muscle spasms or absent reflexes in the July 
1999 VA examination; therefore, there is no basis for a 
rating higher than the current 40 percent under DC 5293 based 
on this evidence.

Moreover, the medical evidence indicates that motor, sensory, 
and vascular examinations are basically intact as evidenced 
by outpatient treatment records dated throughout 1998 showing 
no back tenderness and essentially full range of motion.  
Further, a March 2000 treatment note showed an equal 
sensation to pain, strength, and reflexes in the lower 
extremities, and a negative Lasegue's sign, bilaterally.  
Although the veteran demonstrated some stiffness and muscle 
spasm in the paralumbar musculature of the lower back at that 
time, the Board finds that it does not rise to the level of a 
higher rating under DC 5293 in that the veteran's symptoms 
were not consistent with pronounced disease as he experiences 
exacerbations with overdoing rather than persistent symptoms 
with little intermittent relief as required under the 
regulations.

The Board is also persuaded by an April 2001 VA examination 
report, showing a normal lumbar spine X-ray despite the 
veteran's complaints of weakness and stiffness in his back, 
some fatigability and numbness down his left leg, and his use 
of a cane for ambulation.  There was still no indication of 
an absence of reflexes or muscle spasms.  The Board finds 
that this level of symptomatology supports a 40 percent 
disability rating for a severe disability, but no more.  
Accordingly, the Board concludes that the veteran's service-
connected lumbar spine disability is appropriately 
compensated by the assignment of a 40 percent disability 
evaluation but does not support an evaluation higher than 40 
percent under DC 5293.  Considering all of the medical 
evidence, the veteran's symptoms do not approximate the 
standard of pronounced intervertebral disc syndrome such as 
to warrant a disability rating in excess of 40 percent.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board has considered 
38 C.F.R. §§ 4.1, 4.2, and 4.7 as evidenced by a review and 
consideration of all the private, VA outpatient treatment 
records, and VA examinations.  

Further, in reviewing the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 for functional impairment, pain, and joint 
functioning, the Board has taken into consideration the 
objective findings as well as the subjective statements, and 
finds that the veteran's low back disability warrants no more 
than a 40 percent evaluation at this time as shown by the 
medical evidence outlined above including some, but not 
severe, limitation of motion, normal muscle bulk, full 
strength, no electrodiagnostic evidence of radiculopathy, 
intact reflexes, and a reported normal gait and posture.  In 
this case, the Board finds that the veteran's complaints of 
pain, decreased sensation, and limitation of motion are 
contemplated by the assignment of a 40 percent disability 
rating for severe intervertebral disc syndrome, but not 
pronounced.

II.  Entitlement to an Evaluation in Excess of 10 Percent for 
a Left Flank Disability

Historically, the RO granted entitlement to service 
connection for left flank pain as a residual of an in-service 
kidney injury by rating decision dated in February 1999, and 
assigned a 10 percent evaluation effective June 1995.  As the 
veteran appealed the initial rating, the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999) are applicable to 
this issue as well.

Of note, during the pendency of the appeal, the rating 
criteria for muscle injuries were revised in July 1997.  
However, as the schedular ratings applicable to the veteran's 
left flank injury residuals essentially did not change as a 
result of these revisions and the veteran was provided a copy 
of the new regulations, the Board finds that no prejudice 
will result to the veteran by way of appellate review of the 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also VAOPGCPREC 16-92 (July 24, 1992).  Although 
the Board finds no substantive differences between the 
amended provisions of the Rating Schedule and the prior 
version with respect to the rating assigned to the veteran's 
left flank disability, the amended provisions will be applied 
as "more favorable" to the veteran in light of the 
revisions to the explanatory sections of the Rating Schedule.  
See VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).

The veteran's left flank disability picture is complicated by 
a past medical history of kidney stones beginning in at least 
in 1994, and perhaps as early as 1992.  However, a 1996 VA 
examiner specifically concluded that the veteran's kidney 
stones were not related to his in-service back injury or 
kidney contusion but were due to hyperuricemia secondary to 
gout. Therefore, the Board will not consider the veteran's 
symptoms and procedures related to a nonservice-connected 
kidney stones disorder.  Moreover, to the extent that the 
veteran's symptoms are associated with a low back disability, 
those symptoms are considered part and parcel of his already 
service-connected lumbar spine disorder.  With these 
considerations in mind, the Board will address the issue of 
the appropriate rating for the veteran's left flank pain.

The RO rated the veteran's left flank disability under DCs 
7509-5319.  Because there appears to be no component of a 
service-connected kidney disorder associated with the 
veteran's left flank pain, the Board will consider only the 
relevant diagnostic code for a muscle disability, in this 
case Muscle Group XIX, under DC 5319.  Pursuant to DC 5319, 
injury to Muscle Group XIX will be evaluated 50 percent 
disabling where severe, 30 percent disabling where moderately 
severe, 10 percent disabling where moderately disabling, and 
a noncompensable evaluation is assigned for slight 
disablement.  38 C.F.R. § 4.73, DC 5319 (2001).  Based on a 
review of the evidence, the Board concludes that the clinical 
evidence does not warrant a higher rating at this time.  

First, the Board notes that there is no evidence of muscle 
atrophy of the left flank.  Specifically, in an October 1990 
VA examination, there were no complaints specifically 
associated with the left flank area.  Further, beginning in 
1994, the veteran's complaints of left flank pain were 
associated with kidney stones and there was no indication of 
a muscle disorder of the left flank area.  Moreover, a March 
1997 examination showed normal muscle bulk and tone, and full 
strength of the lower back.  In addition, a June 1999 VA 
examination revealed that the veteran's back musculature was 
normal, and there was no evidence of muscle spasms, no 
tenderness, and no postural abnormalities.  Therefore, the 
Board finds that there is no basis on which to assign a 
higher rating for a left flank muscle disorder based on 
muscle atrophy.

Moreover, while the veteran has reported a history of left 
flank pain, the Board notes that the veteran has received 
frequent treatment for kidney stones and associated left 
flank pain.  At a hearing before the Board, the veteran 
testified that he began having left flank pain in 1991 or 
1992 and was noted to have kidney stones.  He related that he 
had been to the emergency room hundreds of times and had 
multiple stents placed.  He maintained that he had been told 
that his kidney disorder was due to his in-service fall and 
that the pain was getting no better.  However, a February 
1996 VA examiner specifically concluded that there was no 
causal relationship between the veteran's in-service kidney 
bruise and his recurrent kidney stones.  Accordingly, the 
Board finds that the veteran's frequent complaints and 
hospitalizations for left flank pain are not related to a 
separate service-connected left flank disorder but are 
related to nonservice-connected kidney stones and cannot form 
the basis for a higher rating.  

In addition, to the extent that outpatient treatment records 
reflect treatment for back pain, including left flank pain, 
the Board finds that it is associated with the veteran's 
lumbar spine disability, which is already service connected.  
Specifically, in an August 1997 letter, his private treating 
osteopathic doctor noted a decreased range of motion and 
diagnosed changes consistent with a disc protrusion.  
Similarly, in a June 1998 VA examination, the veteran 
complained of, among other things, back pain and was 
diagnosed with a herniated lumbar disc, and not with a 
specific left flank musculature disorder.  Accordingly, to 
the extent that the veteran's symptoms of left flank pain are 
associated with a lumbar spine disability, the Board 
considers them part and parcel of his disability rating under 
DC 5293.  Similarly, while some limitation of motion of the 
spine was noted, the Board has already considered that 
evidence under the veteran's lumbar spine disability.  

Further, the medical evidence reveals a normal gait, no 
medial and lateral laxity, and no indication of loss of 
muscle substance and strength.  Therefore, the Board finds 
that a moderate disability to Muscle Group XIX is shown, but 
no more.  In addition, the veteran primarily complains of 
pain, both in the lower back area and in the left flank area.  
Because of on-going complaints of pain without evidence of 
chronic muscle involvement of the left flank area, the Board 
concludes that the veteran's left flank pain in adequately 
compensated by the assignment of a 10 percent disability 
evaluation.  Thus, the Board can find no basis on which to 
grant a higher than 10 percent evaluation under DC 5319.

III.  Veterans Claims Assistance Act of 2000 

Finally, in considering both the veteran's claims for higher 
disability ratings, the Board has taken into consideration 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA eliminated the concept of a well-
grounded claim, redefined the obligations of the VA with 
respect to notification and the duty to assist, and 
superseded the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claims, in the statements 
and supplemental statements of the case that were provided to 
him by RO.  As a consequence, he was made fully aware of what 
was required to substantiate his claims, but no additional 
evidence was thereafter submitted.  Moreover, he requested 
and received a hearing before a Member of the Board.  
Therefore, the Board finds that the mandates of the VCAA have 
been met.  


ORDER

Entitlement to an evaluation of 40 percent, but no more, for 
a herniated lumbar disc is granted, subject to the law and 
regulations governing the award of monetary benefits. 

The claim for entitlement to an evaluation in excess of 10 
percent for chronic left flank pain is denied.


REMAND

A review of the record shows that a September 1998 rating 
decision granted service connection for degenerative 
arthritis of the cervical spine and assigned a 10 percent 
evaluation.   Although the veteran indicated his disagreement 
with the disability rating assigned for this disability in 
correspondence received in April 1999, the RO failed to issue 
a statement of the case.   The Veteran's Claims Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, this matter will be 
addressed in the REMAND for the following action:

1.  The RO should promulgate a statement 
of the case on the issue of entitlement 
to an evaluation in excess of 10 percent 
for a cervical spine disability.  That 
document should set forth the reasons and 
bases for the action undertaken.  

2.  The veteran is informed that this 
issue will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion; either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 



